Citation Nr: 1515124	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a colon disability, to include as due to exposure to Agent Orange.

2. Entitlement to service connection for a prostate disability, to include as due to exposure to Agent Orange.

3. Entitlement to service connection for a skin disability, claimed as growths behind the left ear and on the left side of the head, to include as due to exposure to Agent Orange.

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran was scheduled for a Board hearing in January 2014.  By a letter dated December 2013, he withdrew his request for a Board hearing, and has not since requested a hearing.

The Board has recharacterized the Veteran's claims for service connection for a growth behind the left ear and on the left side of the head as one single claim for entitlement to service connection for a skin disability, as reflected on the title page.

The issues of entitlement to service connection for a prostate disability, a skin disability and a low back disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosed colon disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a colon disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated July 2011, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.   

The Veteran has not been provided VA examination in relation to his claim for a colon disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, there is no evidence of a current colon disability, as will be discussed in greater detail below.  Thus, the standards of McLendon are not met, and a VA examination is not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the in-service and nexus elements will be presumed for certain diseases, including prostate cancer.  38 C.F.R. § 3.309(e).  Exposure to Agent Orange will be presumed for persons who served in the Republic of Vietnam during specified years. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  In this instance, the Veteran's exposure to Agent Orange is presumed as the Veteran served in the Republic of Vietnam during the applicable period.  See Form DD-214.
The Veteran asserts that he should be awarded service connection for a colon disability as due to his exposure to Agent Orange.  See October 2011 Notice of Disagreement.  

A review of the evidence of record does not reveal any diagnosis of a colon disability.  Significantly, an August 2011 VA treatment record noted no gastrointestinal problems.  Moreover, the Veteran himself does not even allege that he has ever been diagnosed with a colon disability, but merely states he has requested to undergo a colonoscopy.  See October 2010 Statement of Veteran.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  In this instance, while the Veteran has claimed that service connection for a colon disability is warranted, the evidence of record does not reflect he has been diagnosed with any such disability.  Absent a current diagnosis, service connection must be denied.


ORDER

Entitlement to service connection for a colon disability is denied.


REMAND


As noted above, the Veteran's exposure to herbicides during service is conceded.
Moreover, the record reveals that the Veteran has an elevated Prostate-Specific Antigen (PSA), and has had a benign growth behind his left ear that was removed in 2009.  See August and September 2011 VA Treatment Records.  The duty to provide an examination is trigged for these claims.  See McLendon, supra.
Additionally, the Veteran was previously scheduled for a VA examination to determine the nature and etiology of any low back disability, but failed to report to that examination.  The Veteran has since explained that on the date of his scheduled examination, he had to rush his wife to the hospital because of a problem with a rod in her leg.  See October 2011 Notice of Disagreement.  He has thus provided good cause sufficient to reschedule his VA examination.  See 38 C.F.R. § 3.655(a) (illness of an immediate family member is good cause for missing a VA examination).  

As the matter is being remanded, updated VA treatment records should be obtained, as well as the 2009 records of removal of the benign skin growth from Dr. R. in 2009.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records dated since April 2011.

2. With any necessary assistance from the Veteran, obtain any records from Dr. R., including those involving a removal of a benign skin growth behind the left ear in 2009.  See September 2011 VA Treatment Record.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of any prostate disability present.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the report of examination should note review of the claims file.

The examiner should identify all current prostate disabilities.

For each prostate disability identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's active service, including conceded herbicide exposure therein.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

4. Then schedule the Veteran for a VA examination to determine the nature and etiology of any skin disability present.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the report of examination should note review of the claims file.

The examiner should identify all current skin disabilities, to include any residuals from removal of a growth behind the left ear in 2009.

For each skin disability identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's active service, including conceded herbicide exposure therein.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided

5. Then schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability present.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the report of examination should note review of the claims file.

The examiner should identify all current low back disabilities.

For each low back disability identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's active service, to include his report of back trouble on his January 1970 Report of Medical History. 

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided

6. Then, readjudicate the Veteran's claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


